DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process). Accordingly, claims 1-10 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method of registration and identification of legally prescribed cannabis products, whereby law enforcement personnel may determine whether an individual is lawfully in possession of a legally prescribed cannabis product, comprising the steps of: 
establishing a database and operational software receiving and processing TID information on legally prescribed cannabis products and identification information on legally prescribed individuals;
marking said legally prescribed cannabis products with said TID information; 
communicating to and entering said TID information into said database; 
communicating to and entering legally prescribed individual identification information into said database; 
providing law enforcement personnel with equipment to read said TID information on one of said legally prescribed cannabis products and to communicate said TID information to said database;
communicating said TID information to said database; 
communicating possessor individual identification information to said database; 
said operational software forming a determination of whether said possessor individual identification information matches said legally prescribed individual identification information for said one of said legally prescribed cannabis products; and 
communicating said determination to said law enforcement personnel. 
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving and processing TID information on legally prescribed cannabis products and 
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a database, operational software, and equipment used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
i.e., as generic computer components performing generic computer functions of receiving information, processing information, communicating information, reading information, and analyzing information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-10 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-10 recite the same abstract idea. Claims 2-10 describe further limitations regarding the step of marking said products being performed by the manufacturer, dispenser, and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-10 are ineligible under 35 USC §101.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the manufacturer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the dispenser" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the prescriber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the licensed manufacturer, the licensed prescriber, the licensed dispenser, and the precise contents of said medically prescribed cannabis products" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “TID” at line 4 to “tracking identifiers (TID)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2004/0150525A1) in view of Erwin et al. (US 2017/0286965 A1).
(A) Referring to claim 1, Wilson discloses a method of registration and identification of legally prescribed products, whereby law enforcement personnel may determine whether an individual is lawfully in possession of a legally prescribed product, comprising the steps of (abstract, para. 10 & 40-44 of Wilson): 
establishing a database and operational software receiving and processing TID information on legally prescribed products and identification information on legally prescribed individuals (para. 42-44 
marking said legally prescribed products with said TID information (para. 42-44 of Wilson; note the RFID tag or label 8 is designed to store usage information in addition to tracking information); 
communicating to and entering said TID information into said database (see Figures 3A, 3B, and 4 & para. 42-44 & 54-55 of Wilson; The usage monitoring system 2 generally includes a handheld computing device 22, a container 24 with a RFID tag 29 affixed thereto, a communication network 30 and a material database 31. At step 110, the updated material information is written to the RFID tag and/or the material database.); 
communicating to and entering legally prescribed individual identification information into said database (para. 42-44 of Wilson; the medication information may include but is not limited to drug name, drug amount, diluent amount, and route of administration. If the drug is solely to be used for a particular patient, the medication information may include patient name, patient identification number, physician name, order number, and date.); 
providing law enforcement personnel with equipment to read said TID information on one of said legally prescribed products and to communicate said TID information to said database (para. 9-12 & 40 of Wilson; The reader of the system in one embodiment is configured to communicate with at least one database via a communication network, thereby enabling the reader to write information to the database, such as time information and/or location information relating to the movement of the tag. Further, the reader may be configured to be monitored and/or programmed via the communication network. The reader may also be configured to communicate with at least one concerned party via a communication network. The concerned party could be, for example, a law enforcement department, a security department, a fire department, and a facility administrator. Further, the readers 4 and 12 can also be programmed to read information from a security badge carried by facility personnel. Further, the 
communicating said TID information to said database (para. 38-44 of Wilson; all of the readers 4 and 12 are configured to communicate with a material database 14 via a communication network 16         ); 
communicating possessor individual identification information to said database (para. 40-44 of Wilson; If the drug is solely to be used for a particular patient, the medication information may include patient name, patient identification number, physician name, order number, and date.); 
said operational software forming a determination of whether said possessor individual identification information matches said legally prescribed individual identification information for said one of said legally prescribed products (para. 40 & 50-54 of Wilson;  note the verifying that the correct drug is being delivered to the proper patient.); and 
communicating said determination to said law enforcement personnel (para. 9-12 & 40 of Wilson;  the material database alerts security personnel). 
Wilson does not disclose that the legally prescribed products are cannabis products. 
Erwin discloses that the products are cannabis products (para. 2-4, 40, and 42 of Erwin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Erwin within Wilson.  The motivation for doing so would have been to ensure that all government regulations are adhered to by all parties in a marijuana dispensary (para. 42 of Erwin).
Wilson does not disclose that the legally prescribed products are cannabis products. 
Erwin discloses that the products are cannabis products (para. 2-4, 40, and 42 of Erwin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Erwin within Wilson.  The motivation for doing so would have been to ensure that all government regulations are adhered to by all parties in a marijuana dispensary (para. 42 of Erwin).(C) Referring to claim 3, Wilson discloses wherein said step of marking said legally prescribed products with said TID information is performed by the dispenser of said legally prescribed products (para. 33, 43, and 44 Wilson). 
Wilson does not disclose that the legally prescribed products are cannabis products. 
Erwin discloses that the products are cannabis products (para. 2-4, 40, and 42 of Erwin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Erwin within Wilson.  The motivation for doing so would have been to ensure that all government regulations are adhered to by all parties in a marijuana dispensary (para. 42 of Erwin).(D) Referring to claim 4, Wilson discloses wherein said step of marking said legally prescribed products 
Wilson does not disclose that the legally prescribed products are cannabis products. 
Erwin discloses that the products are cannabis products (para. 2-4, 40, and 42 of Erwin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Erwin within Wilson.  The motivation for doing so would have been to ensure that all government regulations are adhered to by all parties in a marijuana dispensary (para. 42 of Erwin).(E) Referring to claim 5, Wilson discloses wherein said steps of communicating to and entering said TID information into said database and communicating to and entering legally prescribed individual identification information into said database are performed at separate times (para. 40-44 of Wilson). (F) Referring to claim 6, Wilson discloses wherein said steps of communicating to and entering said TID information into said database and communicating to and entering legally prescribed individual identification information into said database are performed at the same time (para. 40-44 of Wilson). (G) Referring to claim 7, Wilson discloses wherein said step of providing law enforcement personnel with equipment to read said TID information on one of said legally prescribed products and to communicate said TID information to said database comprises providing an optical scanner, RFID reader, cellphone camera or laptop camera (para. 9-12, 27, & 40 of Wilson). 
Wilson does not disclose that the legally prescribed products are cannabis products. 
Erwin discloses that the products are cannabis products (para. 2-4, 40, and 42 of Erwin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Erwin within Wilson.  The motivation for doing so would have been to ensure that all government regulations are adhered to by all parties in a marijuana dispensary (para. 42 of Erwin).
Wilson does not disclose that the medically prescribed products are cannabis products. 
Erwin discloses that the products are cannabis products (para. 2-4, 40, and 42 of Erwin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Erwin within Wilson.  The motivation for doing so would have been to ensure that all government regulations are adhered to by all parties in a marijuana dispensary (para. 42 of Erwin).(J) Referring to claim 10, Wilson discloses wherein said TID information comprises said legally prescribed individual identification information (para. 42-44 of Wilson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686